Citation Nr: 0716586	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  05-20 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
prostate cancer (also claimed as a prostate condition), to 
include as secondary to exposure to Agent Orange, or some 
other herbicide.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
skin condition, to include as secondary to exposure to Agent 
Orange, or some other herbicide.  

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
tinnitus.

4.  Entitlement to service connection for sinusitis and 
allergic rhinitis.

5.  Entitlement to service connection for hearing loss, left 
ear.

6.  Entitlement to service connection for a back condition.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The appellant had active service from October 1965 to July 
1969.
 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In September 2004, the RO determined that new and material 
evidence had not been presented to reopen claims of 
entitlement to service connection for a prostate condition 
(to include prostate cancer), a skin condition, and tinnitus.  
In that decision, the RO also denied claims for service 
connection for sinusitis/allergic rhinitis, and hearing loss, 
left ear.  In August 2005, the RO denied a claim for service 
connection for a back condition.    


FINDINGS OF FACT

1.  In an unappealed decision, dated in July 1997, the RO 
denied a claim of entitlement to service connection for a 
prostate condition.  

2.  The evidence received since the RO's July 1997 decision 
which denied service connection for a prostate condition, 
does not bear directly and substantially upon the specific 
matter under consideration, and does not raise a reasonable 
possibility of substantiating the claim.

3.  In an unappealed decision, dated in May 1999, the RO 
denied claims of entitlement to service connection for 
tinnitus and a skin condition.

4.  The evidence received since the RO's May 1999 decision, 
which denied service connection for tinnitus, and a skin 
condition, does not bear directly and substantially upon the 
specific matter under consideration, and does not raise a 
reasonable possibility of substantiating the claims.  

5.  The veteran does not have sinusitis or allergic rhinitis 
as the result of disease or injury that was present during 
his active military service.

6.  The veteran does not have hearing loss, left ear.

7.  The veteran does not have a back condition as the result 
of disease or injury that was present during his active 
military service.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO's July 1997 decision, which denied service connection for 
a prostate condition; the claim for service connection for a 
prostate condition, to include prostate cancer, is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

2.  New and material evidence has not been received since the 
RO's May 1999  decision, which denied service connection for 
tinnitus, and a skin condition; the claims for service 
connection for tinnitus, and a skin condition, are not 
reopened.   38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).  

3.  The veteran does not have sinusitis or allergic rhinitis 
as the result of disease or injury that was incurred during 
his active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


4.  The veteran does not have hearing loss, left ear, as the 
result of disease or injury that was incurred during his 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).

5.  The veteran does not have a back condition as the result 
of disease or injury that was incurred during his active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that new and material evidence has been 
presented to reopen claims for service connection for a 
prostate condition, to include prostate cancer, tinnitus, and 
a skin condition, and that service connection is warranted 
for sinusitis and allergic rhinitis, left ear hearing loss, 
and a back condition.  


I.  New and Material

A review of the claims file shows that in July 1997, the RO 
denied the veteran's claim of entitlement to service 
connection for a prostate condition, and "bleeding under the 
skin."  He was notified of this decision and of his 
appellate rights by letter dated July 16, 1997.  Although a 
timely Notice of Disagreement was received, and the RO issued 
a Statement of the Case, a timely substantive appeal was not 
received.  Therefore there was no appeal, and the RO's 
decision became final.  See 38 U.S.C.A. § 7105(c)(West 2002).  

In February 1999, the veteran sought to reopen his claim for 
service connection for a skin condition.  He also filed a 
claim for service connection for tinnitus.  In a decision, 
dated in May 1999, the RO denied the claims.  He was notified 
of this decision and of his appellate rights by letter dated 
June 2, 1999.  There was no appeal, and the RO's decision 
became final.  Id.  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. § 
5108.

In January 2004, the veteran filed to reopen his claims for a 
prostate condition (to include prostate cancer), a skin 
condition, and tinnitus, and in September 2004 the RO denied 
the claims.  The veteran has appealed.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for malignant tumors, when 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  

The law provides that a claimant, who, during active service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
that service.  38 U.S.C.A. § 1116(f) (West 2002).

Disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in that 
section even though there is no evidence of such disease 
during the period of service.  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: 
Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

The most recent and final denials of these claims were RO's 
decisions dated in July 1997 (prostate condition) and May 
1999 (tinnitus and a skin condition).  Therefore, the Board 
must determine if new and material evidence has been 
submitted since the RO's decisions.  See 38 U.S.C.A. § 5108.  
When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  


A.  Prostate Condition

The evidence of record at the time of the RO's July 1997 
decision included the veteran's service medical records, 
which showed that in February and April of 1968, he was  
treated for complaints of burning on urination and dysuria.  
There was an impression of urethritis.  The veteran's 
separation examination report, dated in May 1969, indicated 
that his G-U (genitourinary) system was clinically evaluated 
as normal, and did not note any references to prostate 
symptoms.  An accompanying "report of medical history" showed 
that he indicated that he had a history of venereal disease, 
and that he denied having had frequent or painful urination.  
Both the separation examination report and the "report of 
medical history" note treatment for gonorrhea with 
penicillin in 1967, with notations of no complications and no 
sequelae.  

At the time of the RO's July 1997 decision, there was no 
post-service medical evidence.  

At the time of the RO's prior denial of the claims, there was 
no competent evidence showing that the veteran currently had 
a prostate condition, or that a prostate condition was 
related to his service.  In addition, the evidence did not 
show that he ever served in Vietnam, or that he was exposed 
to Agent Orange.  

The relevant evidence received since the RO's July 1997 
decision consists of VA progress notes, dated between 1998 
and 2005, and a VA Agent Orange protocol examination report, 
dated in January 1994.  Overall, many of the VA progress 
notes show that the veteran was noted to have a history of 
prostate cancer.  A February 1996 pathology report contains a 
diagnosis of "rule out prostate cancer."  The Agent Orange 
protocol examination report notes service in Ubon, Thailand, 
and notations that the veteran did not serve in, or set foot 
in, the Republic of Vietnam.  

The medical evidence that was not of record at the time of 
the RO's prior decision is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  However, the Board 
finds that this evidence is not material.  None of the new 
evidence is dated prior to 1994, such that all of this 
evidence is dated over 24 years after separation from 
service.  In addition, none of the medical evidence includes 
competent evidence of a nexus between a prostate condition, 
to include prostate cancer, and the veteran's service.  

The Board notes that the veteran essentially argues that 
Agent Orange was used to clear the jungle from the area 
around his base at Ubon, Thailand, and that residual Agent 
Orange has recently been discovered in the area of this base.  
In this regard, the veteran has submitted articles which 
indicate the following: in August 1999, the United States 
agreed to share the cost of removing toxic chemicals i.e., 
chemicals found in Agent Orange, from an airbase in Southern 
Thailand; the U.S. military had conducted research with 
herbicides at the Bor Fai airport, in the southern resort of 
Hua Hin, between 1964 and 1965.  

To the extent that that veteran argues that he has a prostate 
condition, to include prostate cancer, as a result of 
exposure to Agent Orange, prostate cancer is a presumptive 
disability under 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307, 3.309(e) (2006).  

Evidence received since the RO's July 1997 decision includes 
the veteran's personnel file (DA Form 20), which shows that 
he served as an airframe repairman at the Ubon RTAFB (Royal 
Thai Air Force Base) between January 1967 and January 1968.  
He served in the CZ (Canal Zone) between January 1968 and 
July 1969.  

The veteran's own statements concerning the onset of a 
prostate condition are cumulative and not new.  

A letter from the U.S. Armed Services Center for Unit Records 
Research (now the U.S. Army and Joint Services Records 
Research Center (JSRRC)), dated in April 2004, shows that 
that agency stated that its research indicates that 
herbicides were not sprayed near U.S. personnel in Thailand, 
and that they were only sprayed in Thailand for test purposes 
in the early and mid-1960s in remote jungle areas.  The 
letter further states, "We were unable to locate 
documentation showing the military's use, testing, or storage 
of herbicides in the Canal Zone, Republic of Panama."  

As the veteran did not have active military service in the 
Republic of Vietnam during the Vietnam era, he is not 
presumed to have been exposed to herbicides, and service 
connection for prostate cancer is therefore not possible on a 
presumptive basis.  See 38 C.F.R. § 3.307(a)(6)(iii).  
Furthermore, the submitted articles indicate that the 
military sprayed and stored herbicides in the area of Bor Fai 
airport, near the resort of Hua Hin, about two years prior to 
the veteran's service in Thailand.  They do not show that 
Udon, Thailand, was every sprayed with herbicides, or that it 
was ever used to store, herbicides.  They do not indicate 
that Bor Fai/Hua Hin is in close proximity to Udon, nor do 
they show any relevant relationship between Udon and Bor 
Fai/Hua Hin.  In addition, the service department has been 
unable to confirm his claim that he was exposed to herbicides 
during service in Thailand, nor do they give any basis to 
assume such exposure during service in either Thailand or the 
Canal Zone.  Finally, the submitted evidence does not 
include, and the claims file does not contain, any competent 
evidence to show that he has prostate cancer or any other 
prostate disorder as the result of exposure to herbicides or 
any in-service disease or injury.  Combee.  The Board 
therefore finds that the submitted evidence does not raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  The claim is not reopened.


B.  Tinnitus

The evidence of record at the time of the RO's May 1999 
decision included the veteran's service medical records, 
which showed that in January 1967, he was  treated for 
complaints of a humming sound in his left ear, and decreased 
left ear hearing.  On examination, there was a hemorrhagic 
streak at the membrane, but no perforations were seen.  The 
examiner stated that there could be otitis media.  In 
February 1967, he was treated for a continued left ear ache.  
An examination of the ears was negative.  There was no 
diagnosis.  The veteran's separation examination report, 
dated in May 1969, showed that his ears, and drums, were 
clinically evaluated as normal.  An accompanying "report of 
medical history" showed that he denied having had "ear, nose 
or throat trouble," or running ears.  

At the time of the RO's May 1999 decision, the post-service 
medical evidence consisted of VA progress notes, dated 
between 1998 and 1999.  This evidence did not contain any 
relevant treatment, or a diagnosis of tinnitus.  

At the time of the RO's prior denial of the claim, there was 
no competent evidence showing that the veteran currently had 
tinnitus, or that tinnitus was related to his service.   

The relevant evidence received since the RO's May 1999 
decision consists of VA progress notes, dated between 1999 
and 2005, a VA Agent Orange protocol examination report, 
dated in January 1994, and the veteran's statements.  

The veteran's own statements concerning the onset of tinnitus 
are cumulative and not new.  The medical evidence that was 
not of record at the time of the RO's prior decision is not 
cumulative, and is "new" within the meaning of 38 C.F.R. § 
3.156.  However, the Board finds that this evidence is not 
material.  None of the new evidence includes competent 
evidence to show that the veteran has tinnitus, or of a nexus 
between tinnitus and the veteran's service.  The Board 
therefore finds that the submitted evidence does not raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  The claim is not reopened.


C.  Skin Condition

The evidence of record at the time of the RO's May 1999 
decision included the veteran's service medical records, 
which showed that between February and May of 1969, he was  
treated for complaints of a rash in the groin area.  He was 
treated with Mycostatin ointment.  The diagnoses were 
monilia, and allergic dermatitis on the legs.  The veteran's 
separation examination report, dated in May 1969, showed that 
his skin was clinically evaluated as normal.  An accompanying 
"report of medical history" showed that he denied having had 
skin diseases.  

At the time of the RO's May 1999 decision, the post-service 
medical evidence consisted of VA progress notes, dated 
between 1998 and 1999.  This evidence showed treatment for 
verrucae/verrucous papules, and AKs (actinic keratoses) on 
the neck, legs, and toes, warts on the right index finger, 
and chest lesions (diagnosed as seborrheic keratoses).  

At the time of the RO's prior denial of the claim, there was 
no competent evidence showing that the veteran had a skin 
disorder that was related to his service.   

The relevant evidence received since the RO's May 1999 
decision consists of VA progress notes, dated between 1999 
and 2005, and a VA Agent Orange protocol examination report, 
dated in January 1994.  This evidence shows that in a VA 
Agent Orange protocol examination report, dated in January 
1994, the veteran complained that he had "bleeding under the 
skin."  There were no relevant findings or diagnoses.  
Beginning in 2002, the veteran received treatment for skin 
symptoms that included AK's, SK's (seborrheic keratoses), and 
verruca of the right second finger.  Progress notes, dated 
beginning in July 2003, note pigment changes.  In this 
regard, a VA progress note, dated in November 2003, notes 
that the veteran had been self-treating himself for bilateral 
nephritis with colloidal silver, and that he had "striking 
diffuse" blue-gray pigmentation of his face, neck, and "V-
of chest."  Pigmentation changes were also noted in his 
palate, nails, and eyes.  The progress notes included a 
number of notations indicating that the veteran has argyria 
secondary to colloidal silver.  See e.g., VA progress notes, 
dated in March and April of 2004.  

The veteran's own statements concerning the onset of a skin 
condition are cumulative and not new.  The medical evidence 
that was not of record at the time of the RO's prior decision 
is not cumulative, and is "new" within the meaning of 38 
C.F.R. § 3.156.  However, the Board finds that this evidence 
is not material.  None of the new evidence includes competent 
evidence to show a nexus between a skin condition and the 
veteran's service.  To the extent that the veteran may have 
intended to assert that he has a skin condition as a result 
of exposure to herbicides, the Board's discussion in Part 
I.A. in incorporated herein.  Briefly stated, he is not shown 
to have served in Vietnam, and he is not shown to have been 
exposed to herbicides during service.  Furthermore, the 
submitted evidence does not include any competent evidence to 
show that he has a skin condition as the result of exposure 
to herbicides.  Combee.  The Board therefore finds that the 
submitted evidence does not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  The claim is 
not reopened.


D.  Conclusion

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claims, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


II.  Service Connection

The veteran asserts that service connection is warranted for 
sinusitis and allergic rhinitis, hearing loss of the left 
ear, and a back condition.  


A.  Sinusitis, Allergic Rhinitis

The veteran's service medical records show that in May 1967, 
he was treated for allergic rhinitis.  The veteran's 
separation examination report, dated in May 1969, shows that 
his nose and sinuses were clinically evaluated as normal.  An 
accompanying "report of medical history" shows that he 
reported having sinusitis, and that he denied having had hay 
fever.  Both the separation examination report, and the 
"report of medical history, note mild sinusitis since 1964 
that had been treated with antihistamine, with no 
complications and no sequalae.  

The post-service medical evidence consists of VA progress 
notes, dated between 1998 and 2005, and a January 1994 VA 
Agent Orange protocol examination report.  This evidence does 
not show any relevant treatment or diagnoses.  The VA Agent 
Orange protocol examination report contains a diagnosis of 
allergic rhinitis.  

The Board finds that the claim must be denied.  The veteran's 
service medical records show treatment for allergic rhinitis 
in May 1967, with no subsequent treatment during the 
remaining period of approximately two years of service.  The 
veteran's separation examination report noted mild sinusitis 
with no complications, and no sequalae.  Furthermore, there 
is no competent evidence to show that the veteran currently 
has sinusitis, Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998), 
and the first post-service medical evidence of allergic 
rhinitis is dated in January 1994.  This is about 24 years 
after separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Finally, there is 
no competent evidence showing that the veteran has sinusitis 
or allergic rhinitis that is related to his service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  


B.  Hearing Loss, Left Ear

Service connection may be granted for an organic disease of 
the nervous system, such as a sensorineural hearing loss, 
when manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995.

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2006).

The veteran's service medical records show that in January 
1967, he was  treated for complaints of a humming sound in 
his left ear, and decreased left ear hearing.  On 
examination, there was a hemorrhagic streak at the membrane, 
but no perforations were seen.  The examiner stated that 
there could be otitis media.  In February 1967, he was 
treated for a continued left ear ache.  An examination of the 
ears was negative.  There was no diagnosis.  The veteran's 
separation examination report, dated in May 1969, showed that 
his ears and drums were clinically evaluated as normal; the 
audiological report did not show that he had hearing loss in 
either ear, as defined at 38 C.F.R. § 3.385.  An accompanying 
"report of medical history" showed that he denied having had 
hearing loss.  

The post-service medical evidence consists of VA progress 
notes, dated between 1998 and 2005, and a January 1994 VA 
Agent Orange protocol examination report.  This evidence does 
not show any relevant findings or diagnoses.  

The Board finds that the claim must be denied.  Under 38 
U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of 
a presently existing disability resulting from service in 
order to merit an award of compensation.  Gilpin v. West, 155 
F.3d 1353 (Fed.Cir. 1998).  In this case, the veteran's 
service medical records show a complaint of decreased hearing 
in the left ear, but do not show that he had hearing loss in 
his left ear, as defined at 38 C.F.R. § 3.385.  In addition, 
there is no competent evidence showing that the veteran 
currently has left ear hearing loss, or that such left ear 
hearing loss is related to his service.  See 38 C.F.R. § 
3.303.  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the veteran's claim of entitlement to service connection for 
hearing loss, left ear, must be denied.





C.  Back Condition

The veteran's service medical records do not show any 
relevant treatment or diagnoses.  The veteran's separation 
examination report, dated in May 1969, showed that his spine 
was clinically evaluated as normal.  An accompanying "report 
of medical history," he denied having "recurrent back 
pain."    

The relevant post-service medical evidence consists of VA 
progress notes, dated between 1998 and 2005 (a January 1994 
VA Agent Orange protocol examination report (which does not 
note any relevant findings or diagnoses).  This evidence 
shows that the veteran's medical history was noted to include 
LBP (low back pain).  An X-ray report, dated in March 2003, 
does not contain a diagnosis of a low back disorder, or note 
any low back pathology.  

The Board finds that the claim must be denied.  The veteran's 
service medical records do not show any back treatment, and 
his spine was clinically evaluated as normal in his 
separation examination report.  Furthermore, the only 
"diagnoses" of a back condition are the notations of "low 
back pain," with no evidence of any underlying pathology.  
In such cases, where no underlying pathology has been 
diagnosed or identified, back pain alone does not constitute 
a disability for which service connection may be granted.  
Sanchez-Benitez v. West, 259 F.3d 1356 (Fed. Cir. 2001).  
Therefore, it does not appear that the veteran currently has 
a back disorder, Gilpin, and even assuming arguendo that a 
back condition is currently shown, there is no competent 
evidence to show that such a back disorder is related to the 
veteran's service.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim for a back condition must be denied.  

D.  Conclusion

The Board has considered the written testimony of the 
veteran.  The Board points out that, although a lay person is 
competent to testify only as to observable symptoms, see 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is 
not competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  In this case, the Board has 
determined that the medical evidence is more probative of the 
issues, and that it outweighs the lay statements.  
Accordingly, the veteran's claims for service connection must 
be denied.  

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


III.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant' s 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004)

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In letters, dated in March 2004 (all claims 
except the claim for a back condition) and June 2005 (back 
condition), the veteran was notified of the information and 
evidence needed to substantiate and complete his claims.  He 
was specifically informed as to what evidence he was to 
provide and to what evidence VA would attempt to obtain on 
his behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  He was 
requested to provide information and/or evidence in support 
of his claim, which would include that in his possession.  
The RO specifically asked him to send any medical reports he 
had.  The Board also notes that the VCAA letters were sent to 
the veteran prior to the RO's September 2004 (all claims 
except the claim for a back condition) and August 2005 (back 
condition) decisions that are the basis for this appeal.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  In March 2006, and April 2006 
(supplemental statement of the case), the veteran was 
provided with sufficient notice, and in any event, as the 
claims have been denied, any questions as to the disability 
ratings or the appropriate effective dates to be assigned are 
moot.  Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

In a recent decision, Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court stated that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  A review of the March 2004 VCAA 
notice shows that the veteran was notified in June 1999 
letter that his claims for service connection for  prostate 
cancer, tinnitus, and a skin condition, had been denied (in 
fact, the veteran's claim for a prostate condition was denied 
in July 1997).  The letter further informed the veteran of 
the criteria for service connection, and that he had to 
submit new and material evidence to reopen his claims, 
including new and material evidence of service in Vietnam or 
other exposure to herbicides, and a current disability, as 
well as medical evidence showing that the claimed condition 
was incurred in service.  In addition, the veteran has argued 
at length that the claimed disorders were incurred during 
service.  With regard to the claims for prostate cancer and a 
skin disorder, he has also argued at length that he was 
exposed to herbicides during service.  These arguments 
indicate that he has actual knowledge of what evidence 
constitutes new and material evidence relating to his claims.  
In summary, the veteran has been provided with adequate 
notice of what constitutes new and material evidence to 
reopen his claims for service connection.  Kent.  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims file.  He has not identified any 
specific private doctors or provided releases, as requested 
in the RO's development letters.  He stated in April 2006 
that he had no other information or evidence to submit to 
substantiate his claim.  Although the veteran has not been 
afforded an examination, and etiological opinions have not 
been obtained, with regard to the "new and material" 
claims, as the Board has determined that new and material 
evidence has not been presented, a remand for an examination 
and/or an etiological opinion is not required to decide the 
claims.  See 38 U.S.C.A. § 5103A(f) (West 2002).  With regard 
to the claims for service connection, the Board finds that 
the evidence, discussed supra, warrants the conclusion that a 
remand for examinations and/or etiological opinions is not 
necessary to decide the claims.  See 38 U.S.C.A. § 5103A(d); 
see also 38 C.F.R. § 3.159(c)(4) (2006); Wells v. Principi, 
327 F. 3d 1339, 1341 (Fed. Cir. 2002).  Specifically, the 
claims suffer from two or more of the following defects: the 
veteran is not shown to have received treatment for, or a 
diagnosis of, the claimed condition during service, the 
claimed condition is not shown, the claimed condition is 
first shown many years after separation from service, and/or 
the claims file does not currently contain competent evidence 
showing that the claimed condition is related to the 
veteran's service.  Any statements as to continuity of 
symptomatology are not credible, in light of the lack of 
documented treatment for many years after service.   The 
Board concludes, therefore, that decisions on the merits at 
this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).



ORDER

New and material evidence not having been submitted, service 
connection for a prostate condition, to include prostate 
cancer, is denied.

New and material evidence not having been submitted, service 
connection for tinnitus is denied.  

New and material evidence not having been submitted, service 
connection for a skin condition is denied.

Service connection for sinusitis and allergic rhinitis is 
denied.

Service connection for hearing loss, left ear, is denied.

Service connection for a back condition is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


